Harwell, J.
The charge against the defendant was that he “did unlawfully have, control, and possess spirituous liquors.” The witness for the State testified that he found numerous quantities and varieties of spirituous liquors in defendant’s house. The defendant introduced no evidence, and in his statement admitted that he had spirituous liquors in his possession and control, and said, “I, am no frequent violator of this law.” The verdict of guilty was authorized, and the trial judge properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Bloodioorth, J., concur.